DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character “104” has been used to refer to “handle” in paragraph 0044, “housing” in paragraph 0044 and “interior” in paragraph 0061.
The reference character “122” has been used to refer to “proximal insert” in paragraph 0047 and “distal support” in paragraph 0047.
Appropriate correction is required.
Claim Objections
Claims 3, 6, 10, 12 are objected to because of the following informalities:  
Regarding claim 3, line 1, the limitation “actuation” appears to be amended to recite “the actuation” in order to refer to “actuation” recited in claim 1, lines 10 and 12.

Claim 6 recites the limitation “the first actuator direction” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the second actuator direction” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the proximal translation” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the distal translation” in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the first actuator direction” in line 20. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the second actuator direction” in line 20. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,870. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 in the instant application is broader than claim 1 of U.S. Patent.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,870. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 in the instant application is broader than claim 1 of U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US 6,228,032 B1).
Regarding claim 2, Eaton teaches a steerable medical device (figures 1 and 7) comprising: 
a handle 22, 206 including a longitudinal axis “A”; 
an elongate shaft 12, 202 extending distally from the handle 22, 206, the elongate shaft 12, 202 including a distal tip 14 (since embodiment shown in figure 7 shows portion that is different from the embodiment shown in figure 1, it is construed that element 202 will also have distal tip features same as features of element 12) and a lumen 34 (figure 2 and hollow portion inside element 202) through the elongate shaft 12, 202; 
at least four pullwires 42, 204 disposed within the handle 22, 206 and extending to and anchored proximate the distal tip 14 of the elongate shaft 12, 202 (column 2, line 61- column 3, line 6), the at least four pullwires 42, 204 including a first pullwire (one of four elements 42 or 204), a second pullwire (element 42 or 204 that is diametrically opposite to one of four elements 42 or 204), a third pullwire (third of four elements 42 or 204), and a fourth pullwire (element 42 or 204 that is diametrically opposite to third of four elements 42 or 204); and 
at least two actuators 28, 30 or 208, 210 associated with the handle 22, 206, the at least two actuators 28, 30 or 208, 210 including a first actuator 28, 208 and a second actuator 30, 210, the at least two actuators 28, 30 or 208, 210 being operably coupled to the at least four pullwires 42, 204, such that actuation of the first actuator 28, 208 causes tension in either the first pullwire or the second pullwire and deflection of the distal tip in a first tip direction or a second tip direction (column 4, lines 1-10, column 5, lines 1-9) respectively, and actuation of the second actuator 30, 210 causes tension in either the third pullwire or the fourth pullwire and deflection of the distal tip in a third tip direction or a fourth tip direction (column 4, lines 1-10, column 5, lines 1-9), respectively, wherein each of the first and second actuators 28, 30 or 208, 210 is independently actuatable without interfering with the actuation of the other of the first and second actuators (column 3, lines 41-45, elements 208 and 210 are similarly independently operable).

Regarding claim 3, Eaton teaches wherein actuation of the first and second actuators 28, 30 or 208, 210 includes rotation (column 4, lines 1-5, column 5, lines 1-5) of the first and second actuators 28, 30 or 208, 210, each of the first and second actuators being constrained from translating (as shown in figures 1 and 7, longitudinal translation of elements 28, 30 or 208, 210 are not possible due to placement in the housing) during rotation of the first and second actuators 28, 30 or 208, 210.

Regarding claim 4, Eaton teaches comprising a support tube 44 disposed within the handle 22 and rotationally and translationally (column 3, lines 9-15) constrained with respect to the handle 22, wherein the first and second actuators 28, 30 are operably coupled to the support tube 44, such that the first and second actuators 28, 30 are each independently rotatable about the support tube 44 and each constrained from longitudinal movement with respect to the support tube 44.

Regarding claim 5, Eaton teaches wherein the second actuator 30 is operably coupled to and translationally (figure 3, column 3, lines 28-34, as shown in figure 3 below, the structure indicated by “S” in figure 3 below will constrain the actuator 30 translationally) constrained by the support tube 44.

    PNG
    media_image1.png
    316
    730
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 6,228,032 B1) in view of Scheibe et al. (US 2012/0089125 A1).
Following is the rejection of claims 12 and 13 under first interpretation of Eaton
Regarding claim 12, Eaton discloses a steerable medical device (figure 7) comprising: 
a handle 206 including a longitudinal axis “A”; 
an elongate shaft 202 extending distally from the handle 206, the elongate shaft 202 including a distal tip 14 (since embodiment shown in figure 7 shows portion that is different from the embodiment shown in figure 1, it is construed that element 202 will also have distal tip features same as features of element 12) and a lumen (hollow portion inside element 202) through the elongate shaft 202; 
at least four pullwires 204 disposed within the handle 206 and extending to and anchored proximate the distal tip 14 of the elongate shaft 202 (column 2, line 61- column 3, line 6), the at least four pullwires 204 including a first pullwire (one of the element 204 that gets tensed upon clockwise direction movement of element 208), a second pullwire (element 204 that is diametrically opposite to one of four elements 204), a third pullwire (third of four elements 204 that gets tensed upon clockwise direction movement of element 210), and a fourth pullwire (element 204 that is diametrically opposite to third of four elements 204); and 
at least two actuators 208, 210 associated with the handle 206, the at least two actuators 208, 210 including a first actuator 208 and a second actuator 210, the at least two actuators 208, 210 being operably coupled to the at least four pullwires 204, such that actuation of the first actuator 208 causes tension in either the first pullwire or the second pullwire and deflection of the distal tip in a first tip direction or a second tip direction (column 4, lines 1-10, column 5, lines 1-9) respectively, and actuation of the second actuator 210 causes tension in either the third pullwire or the fourth pullwire and deflection of the distal tip in a third tip direction or a fourth tip direction (column 4, lines 1-10, column 5, lines 1-9), respectively, 
a first threaded member 212 disposed within the handle 206 and rotatable with the rotation of the first actuator 208 in either the first actuator direction (clockwise direction) or the second actuator direction (counterclockwise direction), the first threaded member 212 being operably coupled (coupled via element 216) to the first and second pullwires, wherein rotation of the first threaded member 212 causes the tension (column 5, lines 1-5) in at least one of the first pullwire and the second pullwire, wherein the first threaded member 212 is translationally constrained but rotatable within the handle 206, the first actuator 208 being operably coupled to and translationally constrained by the first threaded member 212, such that the first and second actuators 28, 30 or 208, 210 are each independently rotatable (column 3, lines 41-45, elements 208 and 210 are similarly independently operable).
Eaton is silent regarding a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
However, Scheibe teaches a bi-directional catheter steering handle comprising a support tube 40 (figure 2) disposed within the handle 12 (figure 1) and rotationally and translationally constrained (paragraph 0032, the specification do not describe any rotational or translational movement with respect to the element 12 and furthermore, element 40 is anchored to element 30 which is also not rotational/translational with respect to element 12 therefore, element 40 is construed as being rotational/translation movement with respect to element 12) with respect to the handle 12, wherein the actuator 44 are operably coupled to the support tube 40, the actuator 44 being operably coupled to and translationally (figure 2, paragraph 0032) constrained by the support tube 40, the actuator 44 is rotatable about the support tube 40 and constrained from longitudinal movement (paragraphs 0032, 0033) with respect to the support tube 40 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have both first and second actuators of Eaton modified in same manner as an actuator of Scheibe. Thus, modified handle of Eaton in view of Scheibe will result in having wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handle of Eaton to incorporate a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube as taught by Scheibe for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).

Regarding claim 13, Eaton discloses comprising a second threaded member 21 disposed within the handle 206 and rotatable with the rotation of the second actuator 21 in either the first actuator direction (clockwise direction) or the second actuator direction (counterclockwise direction), the second threaded member 214 being operably coupled to the third and fourth pullwires, wherein rotation of the second threaded member 214 causes the tension (column 5, lines 1-5) in at least one of the third pullwire and the fourth pullwire, wherein the second threaded member 214 is translationally constrained but rotatable within the handle 212.

Following is the rejection of claims 12 and 13 under second interpretation of Eaton
Regarding claims 12 and 13, Eaton discloses a steerable medical device (figure 7) comprising: 
a handle 206 including a longitudinal axis “A”; 
an elongate shaft 202 extending distally from the handle 206, the elongate shaft 202 including a distal tip 14 (since embodiment shown in figure 7 shows portion that is different from the embodiment shown in figure 1, it is construed that element 202 will also have distal tip features same as features of element 12) and a lumen (hollow portion inside element 202) through the elongate shaft 202; 
at least four pullwires 204 disposed within the handle 206 and extending to and anchored proximate the distal tip 14 of the elongate shaft 202 (column 2, line 61- column 3, line 6), the at least four pullwires 204 including a first pullwire (one of the element 204 that gets tensed upon clockwise direction movement of element 208), a second pullwire (element 204 that is diametrically opposite to one of four elements 204), a third pullwire (third of four elements 204 that gets tensed upon clockwise direction movement of element 210), and a fourth pullwire (element 204 that is diametrically opposite to third of four elements 204); and 
at least two actuators 208, 210 associated with the handle 206, the at least two actuators 208, 210 including a first actuator 208 and a second actuator 210, the at least two actuators 208, 210 being operably coupled to the at least four pullwires 204, such that actuation of the first actuator 208 causes tension in either the first pullwire or the second pullwire and deflection of the distal tip in a first tip direction or a second tip direction (column 4, lines 1-10, column 5, lines 1-9) respectively, and actuation of the second actuator 210 causes tension in either the third pullwire or the fourth pullwire and deflection of the distal tip in a third tip direction or a fourth tip direction (column 4, lines 1-10, column 5, lines 1-9), respectively, the first actuator 208 being operably coupled to and translationally such that the first and second actuators 28, 30 or 208, 210 are each independently rotatable (column 3, lines 41-45, elements 208 and 210 are similarly independently operable).
Eaton is silent regarding a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, a first threaded member disposed within the handle and rotatable with the rotation of the first actuator in either the first actuator direction or the second actuator direction, the first threaded member being operably coupled to the first and second pullwires, wherein rotation of the first threaded member causes the tension in at least one of the first pullwire and the second pullwire, wherein the first threaded member is translationally constrained but rotatable within the handle, the first actuator being operably coupled to and translationally constrained by the first threaded member, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube, a second threaded member disposed within the handle and rotatable with the rotation of the second actuator in either the first actuator direction or the second actuator direction, the second threaded member being operably coupled to the third and fourth pullwires, wherein rotation of the second threaded member causes the tension in at least one of the third pullwire and the fourth pullwire, wherein the second threaded member is translationally constrained but rotatable within the handle.
However, Scheibe teaches a bi-directional catheter steering handle comprising a support tube 40 (figure 2) disposed within the handle 12 (figure 1) and rotationally and translationally constrained (paragraph 0032, the specification do not describe any rotational or translational movement with respect to the element 12 and furthermore, element 40 is anchored to element 30 which is also not rotational/translational with respect to element 12 therefore, element 40 is construed as being rotational/translation movement with respect to element 12) with respect to the handle 12, wherein the actuator 44 are operably coupled to the support tube 40, the actuator 44 being operably coupled to and translationally (figure 2, paragraph 0032) constrained by the support tube 40, a threaded member 42 disposed within the handle 12 and rotatable with the rotation of the actuator 44 in either the first actuator direction (clockwise direction) or the second actuator direction (counterclockwise direction), the threaded member 42 being operably coupled to the first and second pullwires, wherein rotation of the threaded member 42 causes tension in at least one of the first pullwire 58 and the second pullwire 68, wherein the threaded member is translationally constrained but rotatable within the handle 12, the actuator 44 being operably coupled to and translationally constrained by the threaded member 42 such that the actuator 44 is rotatable about the support tube 40 and constrained from longitudinal movement (paragraphs 0032, 0033) with respect to the support tube 40 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have both first and second actuators of Eaton modified in same manner as an actuator of Scheibe. Thus, modified handle of Eaton in view of Scheibe will result in having wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, a first threaded member disposed within the handle and rotatable with the rotation of the first actuator in either the first actuator direction or the second actuator direction, the first threaded member being operably coupled to the first and second pullwires, wherein rotation of the first threaded member causes the tension in at least one of the first pullwire and the second pullwire, wherein the first threaded member is translationally constrained but rotatable within the handle, the first actuator being operably coupled to and translationally constrained by the first threaded member, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube, a second threaded member disposed within the handle and rotatable with the rotation of the second actuator in either the first actuator direction or the second actuator direction, the second threaded member being operably coupled to the third and fourth pullwires, wherein rotation of the second threaded member causes the tension in at least one of the third pullwire and the fourth pullwire, wherein the second threaded member is translationally constrained but rotatable within the handle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handle of Eaton to incorporate a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, a first threaded member disposed within the handle and rotatable with the rotation of the first actuator in either the first actuator direction or the second actuator direction, the first threaded member being operably coupled to the first and second pullwires, wherein rotation of the first threaded member causes the tension in at least one of the first pullwire and the second pullwire, wherein the first threaded member is translationally constrained but rotatable within the handle, the first actuator being operably coupled to and translationally constrained by the first threaded member, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube, a second threaded member disposed within the handle and rotatable with the rotation of the second actuator in either the first actuator direction or the second actuator direction, the second threaded member being operably coupled to the third and fourth pullwires, wherein rotation of the second threaded member causes the tension in at least one of the third pullwire and the fourth pullwire, wherein the second threaded member is translationally constrained but rotatable within the handle.

Following is the rejection of claims 15-17 under first and second interpretation of Eaton
Regarding claims 15 and 16, Eaton is silent regarding comprising a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire.
However, Scheibe teaches a drive nut 48 theadably (paragraph 0035) coupled to the threaded member 42, the drive nut 48 being rotationally constrained (paragraph 0034) by the handle 12, the first and second pullwires 58, 68 being operably coupled to the drive nut 48, wherein the rotation of the threaded member 42 causes the translation of the drive nut along the longitudinal axis (paragraphs 0034, 0035) of the handle 12 and, in turn, the tension in at least one of the first pullwire 58 and the second pullwire 68 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator along with single drive nut to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have both first and second actuators of Eaton modified in same manner as an actuator of Scheibe along with all the components associated with actuator of Scheibe to be applied to both actuators of Eaton. Thus, modified handle of Eaton in view of Scheibe will result in having a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the handle of Eaton to incorporate a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire as taught by Scheibe for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).

Regarding claim 17, Eaton discloses wherein: 
rotation (column 5, lines 1-10) of the first actuator 208 in a first actuator direction (clockwise direction) causes tension in the first pullwire (one of the element 204 that gets tensed upon clockwise direction movement of element 208) and deflection of the distal tip in the first tip direction (direction in which tip deflects upon tensioning one of the element 204); 
rotation (column 5, lines 1-10) of the first actuator 208 in a second actuator direction (counterclockwise direction) causes tension in the second pullwire (element 204 that is diametrically opposite to one of four elements 204) and deflection of the distal tip in the second tip direction (direction in which tip deflects upon tensioning second of the element 204) substantially opposite the first tip direction; 
rotation (column 5, lines 1-10) of the second actuator 210 in the first actuator direction (clockwise direction) causes tension in the third pullwire (third of the four elements 204 that gets tensed upon clockwise direction movement of element 210) and deflection of the distal tip in the third tip direction (direction in which tip deflects upon tensioning third of the element 204) different from the first tip direction and the second tip direction; and 
rotation (column 5, lines 1-10) of the second actuator 210 in the second actuator direction (counterclockwise direction) causes tension in the fourth pullwire (element 204 that is diametrically opposite to third of four elements 204) and deflection of the distal tip in the fourth tip direction (direction in which tip deflects upon tensioning fourth of the element 204) substantially opposite the third tip direction.

Following is the rejection of claim 18 under first interpretation of Eaton
Regarding claim 18, Eaton discloses a steerable medical device (figure 7) comprising: 
a handle 206 including a longitudinal axis “A”; 
an elongate shaft 202 extending distally from the handle 206, the elongate shaft 202 including a distal tip 14 (since embodiment shown in figure 7 shows portion that is different from the embodiment shown in figure 1, it is construed that element 202 will also have distal tip features same as features of element 12) and a lumen (hollow portion inside element 202) through the elongate shaft 202; 
at least four pullwires 204 disposed within the handle 206, at least two actuators 208, 210 associated with the handle 206, the at least two actuators 208, 210 including a first actuator 208 and a second actuator 210, the at least two actuators 208, 210 being operably coupled to the at least four pullwires 204, such that rotation of the first actuator 208 causes tension in either the first pullwire or the second pullwire and deflection of the distal tip in a first tip direction or a second tip direction (column 4, lines 1-10, column 5, lines 1-9) respectively, and rotation of the second actuator 210 causes tension in either the third pullwire or the fourth pullwire and deflection of the distal tip in a third tip direction or a fourth tip direction (column 4, lines 1-10, column 5, lines 1-9), respectively, 
at least two threaded members 212, 214 disposed within the handle 206, the at least two threaded members 212, 214 including a first threaded member 212 and a second threaded member 214, each of the first threaded member 212 and the second threaded member 214 being translationally constrained but rotatable (element 212 and 214 cannot move longitudinally since elements 208 and 210 are fixed) within the handle 206, the first threaded member 212 being rotatable with rotation of the first actuator 208, the second threaded member 214 being rotatable with rotation of the second actuator 210, the first actuator 208 being coupled to and translationally constrained by the first threaded member 212, such that the first and second actuators 28, 30 or 208, 210 are each independently rotatable (column 3, lines 41-45, elements 208 and 210 are similarly independently operable).
Eaton is silent regarding a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
However, Scheibe teaches a bi-directional catheter steering handle comprising a support tube 40 (figure 2) disposed within the handle 12 (figure 1) and rotationally and translationally constrained (paragraph 0032, the specification do not describe any rotational or translational movement with respect to the element 12 and furthermore, element 40 is anchored to element 30 which is also not rotational/translational with respect to element 12 therefore, element 40 is construed as being rotational/translation movement with respect to element 12) with respect to the handle 12, wherein the actuator 44 are operably coupled to the support tube 40, the actuator 44 being operably coupled to and translationally (figure 2, paragraph 0032) constrained by the support tube 40, the actuator 44 is rotatable about the support tube 40 and constrained from longitudinal movement (paragraphs 0032, 0033) with respect to the support tube 40 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have both first and second actuators of Eaton modified in same manner as an actuator of Scheibe. Thus, modified handle of Eaton in view of Scheibe will result in having wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handle of Eaton to incorporate a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube as taught by Scheibe for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).

Following is the rejection of claim 18 under second interpretation of Eaton
Regarding claim 18, Eaton discloses a steerable medical device (figure 7) comprising: 
a handle 206 including a longitudinal axis “A”; 
an elongate shaft 202 extending distally from the handle 206, the elongate shaft 202 including a distal tip 14 (since embodiment shown in figure 7 shows portion that is different from the embodiment shown in figure 1, it is construed that element 202 will also have distal tip features same as features of element 12) and a lumen (hollow portion inside element 202) through the elongate shaft 202; 
at least four pullwires 204 disposed within the handle 206 and extending to and anchored proximate the distal tip 14 of the elongate shaft 202 (column 2, line 61- column 3, line 6), the at least four pullwires 204 including a first pullwire (one of the element 204 that gets tensed upon clockwise direction movement of element 208), a second pullwire (element 204 that is diametrically opposite to one of four elements 204), a third pullwire (third of four elements 204 that gets tensed upon clockwise direction movement of element 210), and a fourth pullwire (element 204 that is diametrically opposite to third of four elements 204); and 
at least two actuators 208, 210 associated with the handle 206, the at least two actuators 208, 210 including a first actuator 208 and a second actuator 210, the at least two actuators 208, 210 being operably coupled to the at least four pullwires 204, such that actuation of the first actuator 208 causes tension in either the first pullwire or the second pullwire and deflection of the distal tip in a first tip direction or a second tip direction (column 4, lines 1-10, column 5, lines 1-9) respectively, and rotation of the second actuator 210 causes tension in either the third pullwire or the fourth pullwire and deflection of the distal tip in a third tip direction or a fourth tip direction (column 4, lines 1-10, column 5, lines 1-9), respectively, the first actuator 208 being operably coupled to and translationally constrained such that the first and second actuators 208, 210 are each independently rotatable (column 3, lines 41-45, elements 208 and 210 are similarly independently operable).
Eaton is silent regarding at least two threaded members disposed within the handle, the at least two threaded members including a first threaded member and a second threaded member, each of the first threaded member and the second threaded member being translationally constrained but rotatable within the handle, the first threaded member being rotatable with rotation of the first actuator, and the second threaded member being rotatable with rotation of the second actuator, the first actuator being operably coupled to and translationally constrained by the first threaded member, and a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
However, Scheibe teaches a bi-directional catheter steering handle comprising a threaded member 42 disposed within the handle 12, the threaded member 42 being translationally constrained but rotatable within the handle, the threaded member being rotatable with the rotation of the actuator 44, the actuator 44 being operably coupled to and translationally constrained by the threaded member 42, a support tube 40 (figure 2) disposed within the handle 12 (figure 1) and rotationally and translationally constrained (paragraph 0032, the specification do not describe any rotational or translational movement with respect to the element 12 and furthermore, element 40 is anchored to element 30 which is also not rotational/translational with respect to element 12 therefore, element 40 is construed as being rotational/translation movement with respect to element 12) with respect to the handle 12, wherein the actuator 44 are operably coupled to the support tube 40, the actuator 44 being operably coupled to and translationally (figure 2, paragraph 0032) constrained by the support tube 40, the actuator 44 is rotatable about the support tube 40 and constrained from longitudinal movement (paragraphs 0032, 0033) with respect to the support tube 40 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have at least two threaded members disposed within the handle, the at least two threaded members including a first threaded member and a second threaded member, each of the first threaded member and the second threaded member being translationally constrained but rotatable within the handle, the first threaded member being rotatable with rotation of the first actuator, and the second threaded member being rotatable with rotation of the second actuator, the first actuator being operably coupled to and translationally constrained by the first threaded member, and a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handle of Eaton to incorporate at least two threaded members disposed within the handle, the at least two threaded members including a first threaded member and a second threaded member, each of the first threaded member and the second threaded member being translationally constrained but rotatable within the handle, the first threaded member being rotatable with rotation of the first actuator, and the second threaded member being rotatable with rotation of the second actuator, the first actuator being operably coupled to and translationally constrained by the first threaded member, and a support tube disposed within the handle and rotationally and translationally constrained with respect to the handle, wherein the first and second actuators are operably coupled to the support tube, the second actuator being operably coupled to and translationally constrained by the support tube, such that the first and second actuators are each independently rotatable about the support tube and each constrained from longitudinal movement with respect to the support tube as taught by Scheibe for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).

Following is the rejection of claims 20 and 21 under both interpretation of Eaton
Regarding claim 20, Eaton is silent regarding comprising at least two drive nuts disposed within the handle, the at least two drive nuts including: a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, and a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire.
However, Scheibe teaches a drive nut 48 theadably (paragraph 0035) coupled to the threaded member 42, the drive nut 48 being rotationally constrained (paragraph 0034) by the handle 12, the first and second pullwires 58, 68 being operably coupled to the drive nut 48, wherein the rotation of the threaded member 42 causes the translation of the drive nut along the longitudinal axis (paragraphs 0034, 0035) of the handle 12 and, in turn, the tension in at least one of the first pullwire 58 and the second pullwire 68 for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).
Scheibe discloses the use of single actuator along with single drive nut to control bi-directional movement of the catheter tip therefore it would be obvious to one of ordinary skill in the art to modify Eaton in view of Scheibe to have both first and second actuators of Eaton modified in same manner as an actuator of Scheibe along with all the components associated with actuator of Scheibe to be applied to both actuators of Eaton. Thus, modified handle of Eaton in view of Scheibe will result in having a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handle of Eaton to incorporate at least two drive nuts disposed within the handle, the at least two drive nuts including: a first drive nut theadably coupled to the first threaded member, the first drive nut being rotationally constrained by the handle, the first and second pullwires being operably coupled to the first drive nut, wherein the rotation of the first threaded member causes translation of the first drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the first pullwire and the second pullwire, and a second drive nut theadably coupled to the second threaded member, the second drive nut being rotationally constrained by the handle, the third and fourth pullwires being operably coupled to the second drive nut, wherein the rotation of the second threaded member causes the translation of the second drive nut along the longitudinal axis of the handle and, in turn, the tension in at least one of the third pullwire and the fourth pullwire as taught by Scheibe for the purpose of having a well-known alternative configuration to control the deflection of the catheter tip (paragraph 0033).

Regarding claim 21, Eaton discloses wherein: 
rotation (column 5, lines 1-10) of the first actuator 208 in a first actuator direction (clockwise direction) causes tension in the first pullwire (one of the element 204 that gets tensed upon clockwise direction movement of element 208) and deflection of the distal tip in the first tip direction (direction in which tip deflects upon tensioning one of the element 204); 
rotation (column 5, lines 1-10) of the first actuator 208 in a second actuator direction (counterclockwise direction) causes tension in the second pullwire (element 204 that is diametrically opposite to one of four elements 204) and deflection of the distal tip in the second tip direction (direction in which tip deflects upon tensioning second of the element 204) substantially opposite the first tip direction; 
rotation (column 5, lines 1-10) of the second actuator 210 in the first actuator direction (clockwise direction) causes tension in the third pullwire (third of the four elements 204 that gets tensed upon clockwise direction movement of element 210) and deflection of the distal tip in the third tip direction (direction in which tip deflects upon tensioning third of the element 204) different from the first tip direction and the second tip direction; and 
rotation (column 5, lines 1-10) of the second actuator 210 in the second actuator direction (counterclockwise direction) causes tension in the fourth pullwire (element 204 that is diametrically opposite to third of four elements 204) and deflection of the distal tip in the fourth tip direction (direction in which tip deflects upon tensioning fourth of the element 204) substantially opposite the third tip direction.

Allowable Subject Matter
Claims 6-11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Eaton et al. (US 6,228,032 B1) in view of Scheibe et al. (US 2012/0089125 A1), fails to disclose wherein the first threaded member at least partially overlaps the second threaded member in combination with other claimed limitations of claim 6.
Claims 7-11 being dependent on claim 6 are also indicated allowable.

The closest prior art of record, Eaton et al. (US 6,228,032 B1) in view of Scheibe et al. (US 2012/0089125 A1), fails to disclose wherein the first threaded member at least partially overlaps the second threaded member in combination with other claimed limitations of claim 14.

The closest prior art of record, Eaton et al. (US 6,228,032 B1) in view of Scheibe et al. (US 2012/0089125 A1), fails to disclose wherein the first threaded member at least partially overlaps the second threaded member in combination with other claimed limitations of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eaton et al. (US 5,954,654): discloses a design of a steer mechanism handle comprising at least two actuators connected to at least two threaded members and four pull wires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783